Caton, C. J. There is no doubt in our minds that this wine was sold upon a credit, within the meaning of the statute of Missouri. It certainly was not sold for cash, nor is there anything to show that the plaintiff expected immediate payment for it. On the other hand, all the circumstances of the case show that he did not expect immediate payment. He delivered the liquor as called for by the defendant, and then allowed him to depart, without even asking him for the pay, but even advised him to go home, without any allusion to a settlement of the bill. Whether he expected the defendant would call the next day and pay for it, or whether he expected the credit would run for three months, is a matter of no consequence. If the liquor was delivered with the design that it should be paid for at a future time, whether a long, or a short, or an uncertain time, it was equally a sale on a credit. The judgment must be reversed, and the cause remanded. Judgment reversed.